Title: [Diary entry: 25 November 1786]
From: Washington, George
To: 

Saturday 25th. Mercury at 36 in the Morning—42 at Noon and 40 at Night. Mild and but little wind, which was Southerly—lowering all day. In the Night the Wind came out from the No. Wt. and it froze hard. Rid to Alexandria to place the Papers respecting the Administration of Colo. Thos. Colvills Estate in the hands of Mr. Keith to adjust & settle them & to do some other Business. Bought the time of a Dutch family consisting of a Man by profession a Ditcher, Mower, &ca., a Woman his wife a Spinner, washer, Milker and their child—names. Daniel OverdunkMargarett OverdunkAnna Overdunk Dined at Colo. Hooes and returned home in the evening.